Delany, J. Com. App.—
Our opinion is that the court erred in rejecting the deed from Good to the plaintiff. The authentication was a substantial compliance with the statute. The notary attests the appearance before him of the maker, who was well known to *679him; also his acknowledgment that he had executed the deed for the purposes and consideration therein set forth. This is written upon the deed itself. He then signs the certifícate officially, and affixes the appropriate notarial seal. This is what the statute requires. R. S., 4308.
But it is objected that he did not annex the date. A date is not necessary to the validity even of a deed. If a deed have no date or an impossible date, as the 30th of February, it will take effect from the date of the delivery. 2 Bl. Com., 307; 1 Steph. Com., p. 459.
The precise date when the instrument is filed for record may be a matter of the utmost moment, and hence the statute carefully provides that the record shall show this. R. S., 4297, 4298.
In recording this deed we must take it for granted that the recording officer did his duty in that respect.
But it is objected that the notary did not add the xvords, “ Given under my hand and seal of office,” etc. These Tenerable xvords ought, no doubt, to be used by all notaries, especially as they have been adopted into the form given by the statute (R. S., 4312); but xve do not think that their presence or their absence will affect the validity of the instrument.
When the notary has appended his official signature and seal to the certifícate, the seal gives authority to the document as xvell as to the signature. And it xvill add no weight xvhatever for him to append the xvords, “ this is my seal,” “ this is my signature,” or any equivalent xvords.
Our opinion is that the judgment should be reversed and the cause remanded.
Reversed and remanded.
[Opinion adopted June 3, 1884.]